Citation Nr: 0112800	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical segment of the spine.

2.  Entitlement to service connection for a disability of a 
lumbar segment of the spine.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to March 1993.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  In addition to the 
issues listed on the front page of this decision, the veteran 
also appealed the RO's denial of service connection for a 
bilateral foot disorder manifested by pes planus and hallux 
valgus.  A July 1999 Board decision granted service 
connection for the bilateral foot disorder and remanded the 
other three issues for the purpose of obtaining additional 
medical evidence.  The claim has since been returned to the 
Board for review.  

The issue of entitlement to service connection for an 
acquired psychiatric condition will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  While in service, the veteran suffered from and was 
treated for lower back pain.  Also during service, the 
veteran was involved in a motor vehicle accident in which he 
hit his head on the ceiling of the vehicle.  

3.  The veteran now suffers from disabilities of the cervical 
and lumbar segments of the spine.

4.  Medical evidence has been presented that etiologically 
links the veteran's current neck and lower back conditions 
with disabilities he suffered from while in the military.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  Disabilities of the cervical and lumbar segments of the 
spine were incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA requesting service 
connection for disabilities of the cervical and lumbar 
segments of the spine.  He avers that both of these 
conditions began in or were caused by his military service.  
With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:  furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102)); on receipt of a substantially complete 
application, telling the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103)); if a reasonable possibility 
exists that assistance would aid in substantiating the claim, 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  

Additionally, in cases of disability compensation, the VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The RO has obtained 
the veteran's VA medical records, he has provided written 
statements and testimony before the VA, and the appropriate 
medical examinations of his neck and lower back.  There is no 
indication from the record that there are any additional 
relevant records that would assist the adjudication of this 
claim.  Hence, VA has no further duty to assist the veteran 
in the development of facts pertinent to this claim, and the 
Board may decide the claim based on the evidence before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
presumptive service connection is not for consideration.  Cf. 
38 C.F.R. § 3.309 (2000).

The veteran contends that he has a current back and neck 
disabilities and that these disorders are related to an 
incident he experienced while he was in service.  In his 
presentations to VA, the veteran claimed that he initially 
injured his lower back while he was performing his duties as 
a refueler.  The service medical records confirm this 
assertion in that they show in early and middle 1984 the 
veteran was repeatedly treated for chronic lower back pain.  
An entry from July 1984 notes that the veteran was removed 
from his refueling job because of his lower back trouble and 
while the pain dissipated somewhat, the veteran reported that 
he still had some pain in the lower back.  The veteran 
maintains that as a result of this condition while he was in 
service, he now suffers from an actual disability of the 
lower back.

With respect to the veteran's neck, the service medical 
records indicate that in February 1991 the veteran was 
involved in a motor vehicle accident while stationed in 
Egypt.  The record states that he "jammed" his head against 
the ceiling of the car, which, in turn, produced headaches 
and unsteadiness.  A mild concussion was diagnosed; spasms 
and limitations to the range of motion of the neck were not 
reported.  It is the veteran's contentions that as a result 
of this accident, he developed a disability of the cervical 
spine.

After the veteran was released from active duty in March 
1993, he submitted a claim to VA asking that service 
connection be granted for disabilities of the neck and lower 
back.  He was initially denied benefits and he filed an 
appeal to the Board.  In July 1999, the Board remanded the 
claim to the RO and requested that the veteran undergo an 
orthopaedic examination in order to determine if the veteran 
had disabilities of the neck and lower back.  If said 
disabilities were found to exist, the examiner was asked to 
provide an opinion as to their etiology. 

In November 1999, an examination of the cervical segment of 
the spine was accomplished.  The veteran complained of pain, 
weakness, stiffness, fatigability, and a lack of endurance 
with the neck.  He told the examiner that he took medications 
to relieve the pain and discomfort.  Upon completion of the 
exam, the VA doctor wrote that the veteran had post-traumatic 
degenerative joint disease of the cervical spine with loss of 
function due to pain.  The doctor further opined that the 
veteran's neck disability was related to the motor vehicle 
injury the veteran suffered from in 1991 while he was 
stationed in Egypt.  An addendum to the examination was 
submitted by the examiner in April 2000.  He did not change 
his diagnosis; he merely reported that he had reviewed the 
veteran's file at the time of the examination and prior to 
determining that the disability was related to the veteran's 
military service.

During the summer of 2000, the doctor who had examined the 
veteran's neck proffered additional comments concerning the 
veteran's lower back.  Although he did hypothesize that the 
veteran's current lower back disability was related to the 
problems the veteran experienced while he was in the service, 
the doctor insinuated that he could not, with any certainty, 
confirm that the veteran had a current disability.  The 
reason for this was the fact that the doctor had not examined 
the veteran's lower back.  However, in August 2000, an 
examination of the lower back was accomplished.  That doctor 
did diagnosis the veteran with lower back pain and he implied 
that the veteran's current condition was related to his 
military service. 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The service medical records show injuries 
and/or conditions of the lower back and neck.  The veteran 
now suffers from chronic disabilities of both areas, and 
medical opinions have linked the current conditions with the 
veteran's military service.  It is concluded that the 
evidence supports the veteran's claim for service connection 
for disabilities of the lower back and neck.  Thus, the 
veteran's claim is granted. 


ORDER

Entitlement to service connection for a disability of the 
cervical segment of the spine is granted.

Entitlement to service connection for a disability of the 
lumbar segment of the spine is granted.


REMAND

As noted, the Board remanded the claim in July 1999 in order 
to obtain additional medical evidence concerning the 
veteran's mental health.  Specifically, it was requested that 
a specialist comment on whether the veteran's current 
psychiatric disability manifested itself while the veteran 
was in service.  Although the veteran was examined by a VA 
psychiatrist in December 1999, after reviewing the 
examination report, the Board finds that the exam was 
inadequate.  That is, the examiner reported that the veteran 
was currently suffering from dysthymia.  He also wrote that 
the veteran's "insomnia" was related to "his early 
manifestations of symptoms in the military".  The examiner 
did not, however, comment on whether the veteran's dysthymia 
was related to the veteran's military service or whether it 
began in service.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Veterans Appeals has stated that the Board is 
responsible for entering a final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits and 
that as such, remand instructions to the RO from the Board 
must be complied with - said compliance by the RO being 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

It is the Board's opinion that the December 1999 VA 
psychiatric response does not adequately answer the question 
in that the examiner's statement is equivocal and open to a 
variety of interpretations and so it does not comply with the 
Board's 1999 remand instructions.  Hence, in abiding by the 
Court's directions in Stegall, the claim must be returned to 
the RO so that another psychiatric examination may be 
accomplished.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The veteran's file should be 
returned, if possible, to the VA 
psychiatrist who examined the veteran in 
December 1999.  The examiner should 
review the claims folder and the December 
1999 results, and give a diagnosis of any 
extant psychiatric disorder and an 
opinion as to whether it began in service 
or is proximately due to a service 
connected disability, including the back 
and neck disabilities.  

If and only if the VA examiner is no 
longer available at the VA facility, then 
the veteran should be examined by a 
psychiatrist who has not previously 
examined him to determine whether the 
veteran now suffers from a psychiatric 
disorder.  If the examiner determines 
that the veteran has any psychiatric 
disorder(s), he should give an opinion as 
to whether it began in service or is 
proximately due to a service connected 
disability, including the back and neck 
disabilities.  


The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiners prior to the 
examination.

3.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.  
Specific attention is directed to the 
reports of examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant and 
his representative are put on notice that they have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response. 
Thereafter, the claim should be returned to the Board for 
further consideration.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



